Citation Nr: 1414085	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for temporomandibular joint disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1983 to November 1987, from November 1996 to December 1996, from January 2003 to March 2004, and from November 2004 to August 2005.  During intervening periods, she had service in the Army Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In March 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2012, the RO granted service connection for a right ear disability, a right shoulder disability, and hemorrhoids.  Accordingly, the claims are no longer on appeal.

FINDINGS OF FACT

1.  Headaches were not affirmatively shown to have had onset during service; and headaches are unrelated to an injury, disease, or event in service.

2.  Temporomandibular joint disorder was not affirmatively shown to have had onset during service; and temporomandibular joint disorder is unrelated to an injury, disease, or event in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for temporomandibular joint disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet.App. 112, 119 (2004).  



The RO provided pre-adjudication VCAA notice by letters, dated in May 2007 and June 2007.

As for the content and the timing of the VCAA notices, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet.App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet.App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet.App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records and private medical records. 

The Veteran was afforded compensation examinations in March 2012 and April 2012.  The Veteran contends that the April 2012 medical opinion is inadequate because it was based on inaccurate facts. Specifically, she asserts that the VA examiner's finding that there was no record of temporomandibular joint disorder in her service records was wrong.  The Veteran points to a VA ENT treatment note, dated in February 1988, that referred her to a dental clinic to be evaluated for temporomandibular joint disorder. 

The Board finds that the April 2012 VA examiner's finding that there is no record of temporomandibular joint disorder in the Veteran's service treatment records is accurate.  The rationale is that the February 1988 treatment record was authored several months after the period of active duty that ended in November 1987.  Additionally, service treatment records do not mention temporomandibular joint disorder.  


As the VA medical opinions issued in March 2012 and April 2012 were based on a review of the Veteran's history and as the examiners described the disabilities in sufficient detail so that the Board's review is a fully informed one, both examination reports are adequate to decide the claims of service connection.  See Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  



This may be accomplished an affirmative showing of inception during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet.App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet.App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Headaches

Evidence

The Veteran contends that she began to experience migraine headaches after a training accident in August 1984, when she fell back on an obstacle course and suffered a head injury.  She maintains that her migraines were not diagnosed at that time, as she had little to no sensitivity to light, noise, or other common triggers, but that she was prescribed Tylenol and Fioricet.  She also contends that her headaches are related to nonservice-connected posttraumatic stress disorder and temporomandibular joint disorder.

Reports of medical history dated in September 1991, March 1996, and June 2001 show that the Veteran did not report a history of migraines or headaches.

A Report of medical history dated in June 2003 shows that the Veteran reported migraines since 1999.  A Report of Medical History dated in November 2005 shows that the Veteran gave a history of migraines since 1999.

On VA neurological examination in June 2006, the VA examiner diagnosed migraine headaches, but did not have the benefit of the claim file to review and furnished no opinion concerning onset of the headaches.  

On VA examination in March 2012, the Veteran gave a history of migraines since the training accident in August 1984.  The VA examiner expressed the opinion that migraines were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, to include the training injury in 1984.  

The rationale was that the Veteran has a strong history of family migraine (her sister and most likely her mother had them) and this is more apt to be of etiologic significance.  The VA examiner also noted that the Veteran reported that headaches began in 1999 on a Report of Medical History dated in November 2005.

Analysis

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of a headache disability.

On the basis of the service treatment records alone, a headache disability was not affirmatively shown to have been present during service.  And service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Service connection may nonetheless be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that she has experienced headaches since the training accident in August 1984. 

The Veteran is competent to describe symptoms of headaches since service even though headaches were not specifically identified or documented during her military service.  Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).

However, the Veteran's statements regarding the onset of her headaches are internally inconsistent and inconsistent with other evidence of record.  Specifically, prior to filing her claim for service connection in 2005, medical records show that the Veteran did not report a history of headaches (see, e.g. Report of Med. History (Sep. 1991, Mar. 1996, and Jun. 2001)) or gave a history of headaches since 1999, outside any period of active duty (see Report of Med. History (Jun. 2003, Nov. 2005)).  


After the Veteran filed her claim in November 2005, the Veteran gave a history of headaches since 1984, nearly 15 years earlier previously reported and during a period of active duty.  See Statement, 1 (Nov. 2012); VAX, 1-2 (Mar. 2012); Board Hearing Transcript, 9 (Aug. 2011); Request for Reconsideration, 4 (Oct. 2006).  Such a change, reported on multiple occasions only after filing a claim for service connection, does not seem like a minor lapse of memory, rather the statements lack credilibty.  Accordingly, the Veteran's statements regarding the onset of her headaches have no probative value.  See Washington, 19 Vet.App. at 369.  

To the extent the Veteran associates headaches to an injury service, the Veteran's lay opinion is not competent evidence on the question of medical causation, because the etiology of claimed disability is a not simple medical question, capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such an opinion.  Since the Veteran's lay opinion is not competent evidence, her opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim. 

The only competent medical evidence of record pertaining to the etiology of the Veteran's headaches consists of the VA examination report dated in March 2012.

In the March 2012 VA examination report, the VA examiner expressed the opinion that migraines were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, to include the training injury in 1984.  The opinion constitutes competent and persuasive medical evidence against the claim.




As the preponderance of the evidence is against the claim for service connection for headaches, there is no doubt to be resolved and service connection is not warranted.
 
Temporomandibular Joint Disorder

Evidence

Service dental records confirm a fracture of tooth number 8 in August 1984 and a chipped tooth number 9 in November 1986. 

After discharge from service in November 1987, the Veteran was seen in December 1987 with a complaint that tooth number 8, which had a cap, was shifting.  Examination at that time showed that her temporomandibular joint was asymptomatic. 

However, a February 1988 VA medical record indicates that the ear, nose, and throat clinic referred the Veteran to the dental clinic for reasons of temporomandibular joint dysfunction and overbite deformity. 

Reports of medical history dated in September 1991, March 1996, June 2001, June 2003, February 2004, and November 2005 show that the Veteran did not report symptoms, diagnosis, or treatment of temporomandibular joint dysfunction.

On VA examination in May 2006, the examiner identified temporomandibular joint problems but concluded without rationale that there was no relationship between the symptoms and the traumatized teeth in service.

On VA examination in April 2012, the VA examiner diagnosed temporomandibular joint disorder.  The VA examiner expressed the opinion that the condition was unlikely related to service.  








The rationale was that the medical records of evidence indicate no diagnosis of temporomandibular joint disorder; however, on or about February 28, 1988, the Veteran was referred to VA Dental Clinic due to right ear pain and perceived blockage to evaluate for temporomandibular joint disorder.  The Veteran was not seen as there was no service-connected eligibility for any dental condition at that time.  On February 17, 1987, the record indicates no temporomandibular joint disorder related symptoms upon completion of VA Class II treatment/ eligibility.  

Analysis

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of temporomandibular joint dysfunction.

On the basis of the service treatment records alone, temporomandibular joint disorder was not affirmatively shown to have been present during service.  And service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

The Veteran contends that she incurred injury to her jaw and teeth (including fracture of tooth number 8) in a training accident in August 1984.  She asserts that she injured her upper jaw again when she fell in November 1986. 

The Veteran is competent to describe symptoms of temporomandibular joint disorder from the time of service even though a temporomandibular joint condition was not specifically identified or documented during her military service.









The Veteran's statements that she began to experience symptoms of temporomandibular joint dysfunction after the tooth injury in 1984 are inconsistent with reports of medical history dated in September 1991, March 1996, June 2001, June 2003, February 2004, and November 2005, which show that the Veteran did not report symptoms of temporomandibular joint dysfunction.  

Furthermore, the Veteran was referred to a dentist to evaluate her for temporomandibular joint disorder in February 1988, but she did not go, nor did she seek treatment for a temporomandibular joint condition until over two decades later, in 2006, several months after she filed her claim for service connection.  Like her statements pertaining to the onset of headaches, her statements regarding the onset of her current temporomandibular joint disorder also are inconsistent with the evidence of record.  Accordingly, the Veteran's statements regarding the onset of temporomandibular joint disorder have no probative value.  See Washington, 19 Vet.App. at 369.

The only competent medical evidence of record pertaining to the etiology of the temporomandibular joint disorder consists of the VA examination report dated in April 2012.

In the April 2012 VA examination report, the VA examiner opined that it is unlikely that the current temporomandibular joint disorder is related to service.  This opinion constitutes competent and persuasive medical evidence against the claim.










As the preponderance of the evidence is against the claim of service connection for temporomandibular joint disorder, there is no doubt to be resolved and service connection is not warranted.


ORDER

Service connection for headaches is denied.

Service connection for temporomandibular joint disorder is denied.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


